           Case 2:19-cv-00744-WBS-AC Document 47 Filed 06/19/20 Page 1 of 2


 1   CATHERINE E. HOLZHAUSER, SBN 118756
     CHRISTOPHER O. HAMMER, SBN 272543
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 3   Sacramento, CA 95814-4714
     Telephone:   (916) 325-2100
 4   Facsimile:   (916) 325-2120
     Email:       cholzhauser@beesontayer.com
 5                chammer@beesontayer.com

 6   Attorneys for Plaintiff NORTHWEST ADMINISTRATORS, INC.

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10   NORTHWEST ADMINISTRATORS, INC.,                      Case No. 2:19-CV-00744-WBS-AC

11                                           Plaintiff,   ORDER RE PLAINTIFF’S EX PARTE
                                                          APPLICATION TO CONTINUE STATUS
12                           v.                           (PRETRIAL SCHEDULING)
                                                          CONFERENCE AND RELATED
13   NATIONAL EXPRESS TRANSIT SERVICES                    DEADLINES
     CORPORATION, a Delaware corporation,
14   DURHAM SCHOOL SERVICES, L.P., a
     Delaware limited partnership; NATIONAL
15   EXPRESS LLC, a Delaware limited liability
     corporation,
16
                                         Defendants.
17

18           Having considered Plaintiff’s Ex Parte Application and Declaration of Christopher Hammer

19   in support thereof, this Court finds good cause exists to continue the Status (Pretrial Scheduling)

20   Conference and corresponding dates as follows:

21          1.      The Status (Pretrial Scheduling) Conference will be continued from July 6, 2020 at

22   1:30 p.m. in Courtroom 5 of the Sacramento Courthouse until October 13, 2020 at 1:30 p.m. in

23   Courtroom 5 of the Sacramento Courthouse.

24   ///

25   ///

26   ///

27

28   [PROPOSED] ORDER RE PLAINTIFF’S EX PARTE APPLICATION TO CONTINUE CASE                      19cv744 Northwest1
     MANAGEMENT CONFERENCE                                                                       Admin - Order Re
                                                                                                 Pltf's App to Cont
                                                                                                       Schedg Conf
     Case No. 2:19-CV-00744-WBS-AC
           Case 2:19-cv-00744-WBS-AC Document 47 Filed 06/19/20 Page 2 of 2


 1   ///
 2   ///
 3           2.    The Rule 26(f) Report, Initial Disclosures and Joint Status Report filing deadline will
 4    be continued from June 22, 2020 to September 29, 2020.
 5

 6   Dated: June 17, 2020                               BEESON, TAYER & BODINE, APC

 7

 8                                                      By:   /s/ Christopher O. Hammer
                                                              CHRISOPHER O. HAMMER
 9                                                      Attorneys for Plaintiff NORTHWEST
                                                        ADMINISTRATORS, INC.
10

11
             IT IS SO ORDERED.
12
      Dated: June 18, 2020
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   [PROPOSED] ORDER RE PLAINTIFF’S EX PARTE APPLICATION TO CONTINUE CASE                    19cv744 Northwest2
     MANAGEMENT CONFERENCE                                                                     Admin - Order Re
                                                                                               Pltf's App to Cont
                                                                                                     Schedg Conf
     Case No. 2:19-CV-00744-WBS-AC
